LUHRING, J.
This case is before the court upon bill and answer. Application for such submission was made by the defendant, but was concurred in by the plaintiff because he makes no objection and appears, urging that the relief prayed for in the bill be granted.
Prior to the new Federal Rules, if a plaintiff conceived that the facts stated in the answer did not amount to a valid defense against the case made by the bill, he obtained a decision upon the legal sufficiency of the answer by setting the cause for hearing on bill and answer. This proceeding was equivalent to demurring to the answer. Now under Federal Rule 33 and our own rule, the sufficiency of the answer setting up an affirmative defense is tested by a motion to strike and so may the other parts of the answer. National Association C. P. A. v. United States, 53 App. D. C. 391.
However, since counsel have submitted the cause to the court on bill and answer, the case will be disposed of in that manner. There is no new or affirmative matter pleaded in the answer in confession and avoidance, but the defendant substantially admits all of the allegations of the bill. This answer admits the 'establishment of the trust as of June 30th, 1933, and states the amount of the trust to be $3300, which it is alleged is on deposit with the Southwestern Branch of the American Security and Trust Company to the credit of the infant plaintiff, but subject to the sole cheek of the defendant. The defendant is required to permit the fund to accumulate during the minority of the *17infant and to pay the fund to him when he attains the age of twenty-one years, “with discretion in the trustee, Bessie J. Pruett, to employ the same as she deemed it best for the benefit of the said infant ...”
Counsel for defendant on the hearing stated that there was no objection to rendering accounts of the trust to this court, nor to the giving of a proper bond, but the objection was to the payment of costs.
In view of the facts alleged in the answer which for the purpose of this proceeding must be assumed to be true, and the statement of counsel for the defendant, a decree for an accounting and bond will be entered. Counsel will prepare the decree.